DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:
Claim 6 recites “a third table of preset control parameter” in line 7, which appears to be a misstating of --a third table of preset control parameters--.
Claim 6 recites “a third table of preset control parameter” in line 7, which appears to be a misstating of --a third table of preset control parameters--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the rotational speed before the reduction” in lines 4-5; however, the claim does not appear to previously introduce “a rotational speed before the reduction,” such that it is unclear what exactly is meant by “the rotational speed before the reduction” in lines 4-5 of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend lines 4-5 of claim 1 to instead recite --[[the]] a rotational speed before the reduction--.
Claim 1 also recites “determining a first offset of a control parameter corresponding to an adaptive-adjustment state for the engine according to a reduced ratio of air to fuel an increased ratio of air to fuel, wherein the control parameter comprises at least one of an ignition angle parameter and a fuel injection parameter” in lines 11-14. As best understood by the examiner, the claim phrase “wherein the control parameter comprises at least one of an ignition angle parameter and a fuel injection parameter” in lines 13-14 of claim 1 indicates that the “control parameter” includes both the “ignition angle parameter” and the “fuel injection parameter” in the alternative to one and the “fuel injection parameter,” as it is unclear whether the “first offset” is intended to apply to both the “ignition angle parameter” and the “fuel injection parameter” (as appears to be claimed) or whether the “first offset” is intended to apply to one of the “ignition angle parameter” and the “fuel injection parameter” (as is shown by at least Fig. 6 of Applicant’s originally-filed drawings).
Claims 2-8 are dependent from claim 1, such that claims 2-8 also include the indefinite subject matter recited by claim 1, such that claims 2-8 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 3 recites “a reference value of the control parameter” in line 7. Claim 3 is dependent from claim 1 via claim 2, and claim 2 introduces “a reference value […] of the control parameter” in line 2. Specifically, it is unclear whether the “reference value of the control parameter” in line 7 of claim 3 is intended to be the same as or different from the “reference value […] of the control parameter” in line 2 of claim 2. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 7 of claim 3 to instead recite --[[a]] the reference value of the control parameter--.

Claim 4 recites “a start-up state” in line 4. Claim 4 also recites “a start-up state” in line 5. Claim 4 is dependent from claim 1 via claim 2, and claim 2 introduces “a start-up state” in line 4. Firstly, it is unclear whether the “start-up state” in line 4 of claim 4 is intended to be the same as or different from the “start-up state” in lines 3-4 of claim 2. Next, it is unclear whether the “start-up state” in line 5 of claim 4 is intended to be the same as or different from the “start-up state” in line 4 of claim 4 and/or the “start-up state” in lines 3-4 of claim 2. Thus, there appears to be improper antecedent basis for the limitations in the claim. To overcome the rejection, one suggestion is to amend each of line 4 and line 5 of claim 4 to instead recite --[[a]] the start-up state--.
Claim 4 also recites “an offset of the control parameter corresponding to the start-up state” in lines 5-6. Claim 4 is dependent from claim 1 via claim 2, and claim 2 introduces “an offset of the control parameter of the engine in a start-up state” in lines 3-4. Specifically, it is unclear whether the “offset of the control parameter corresponding to the start-up state” in lines 5-6 of claim 4 is intended to be the same as or different from the “offset of the control parameter of the engine in a start-up state” in lines 3-4 of claim 2. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend lines 5-6 of claim 4 to instead recite --[[an]] the offset of the control parameter corresponding to the start-up state--.

Claim 5 recites “a start-up state” in lines 1-2. Claim 5 is dependent from claim 1 via claims 2 and 4, claim 2 introduces “a start-up state” in line 4, claim 4 also introduces “a start-up state” in line 4, and claim 4 additionally introduces “a start-up state” in line 5. Specifically, it is unclear whether the “start-up state” in lines 1-2 of claim 5 is intended to the start-up state--.

Claim 6 recites “a cold engine state” in line 4. Claim 6 also recites “a cold engine state” in line 5. Claim 6 is dependent from claim 1 via claim 2, and claim 2 introduces “a cold engine state” in lines 4-5. Firstly, it is unclear whether the “cold engine state” in line 4 of claim 6 is intended to be the same as or different from the “cold engine state” in lines 4-5 of claim 2. Next, it is unclear whether the “cold engine state” in line 5 of claim 6 is intended to be the same as or different from the “cold engine state” in line 4 of claim 6 and/or the “cold engine state” in lines 4-5 of claim 2. Thus, there appears to be improper antecedent basis for the limitations in the claim. To overcome the rejection, one suggestion is to amend each of line 4 and line 5 of claim 6 to instead recite --[[a]] the cold engine state--.
Claim 6 also recites “an offset of the control parameter corresponding to the cold engine state” in line 6. Claim 6 is dependent from claim 1 via claim 2, and claim 2 introduces “an offset of the control parameter of the engine in a cold engine state” in lines 4-5. Specifically, it is unclear whether the “offset of the control parameter corresponding to the cold engine state” in line 6 of claim 6 is intended to be the same as or different from the “offset of the control parameter of the engine in a cold engine state” in lines 4-5 of claim 2. Thus, there appears to be improper antecedent basis for the the offset of the control parameter corresponding to the cold engine state--.

Claim 7 recites “a cold engine state” in lines 1-2. Claim 7 is dependent from claim 1 via claims 2 and 6, claim 2 introduces “a cold engine state” in line 4, claim 6 also introduces “a cold engine state” in line 4, and claim 6 additionally introduces “a cold engine state” in line 5. Specifically, it is unclear whether the “cold engine state” in lines 1-2 of claim 7 is intended to be the same as or different from the “cold engine state” in lines 4-5 of claim 2 and/or the “cold engine state” in line 4 of claim 6 and/or the “cold engine” in line 5 of claim 6. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend lines 1-2 of claim 7 to instead recite --[[a]] the cold engine state--.

Claim 8 recites “wherein the preset drop value ranges from 0-200 revolutions per minute”  in lines 1-2, which appears to indicate that the value of the “preset drop value” is selectable from a range of 0-200 revolutions per minute, such that the scope of the “preset drop value” includes a value of 0 revolutions per minute; however, it is unclear how exactly a “preset drop value” of 0 revolutions per minute would be properly definable as a “drop value” (e.g., a “preset drop value”) given that 0 revolutions per minute represents zero difference, and therefore no drop.

Claim 9 recites “the rotational speed before the reduction” in lines 3-4; however, the claim does not appear to previously introduce “a rotational speed before the reduction,” such that it is unclear what exactly is meant by “the rotational speed before the reduction” in lines 3-4 of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend lines 3-4 of claim 9 to instead recite --[[the]] a rotational speed before the reduction--.

Claim 10 recites “the rotational speed before the reduction” in line 5-6; however, the claim does not appear to previously introduce “a rotational speed before the reduction,” such that it is unclear what exactly is meant by “the rotational speed before the reduction” in lines 4-5 of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend lines 4-5 of claim 1 to instead recite --[[the]] a rotational speed before the reduction--.
Claim 10 recites “determining a first offset of a control parameter corresponding to an adaptive-adjustment state for the engine according to a reduced ratio of air to fuel an increased ratio of air to fuel, wherein the control parameter comprises at least one of an ignition angle parameter and a fuel injection parameter” in lines 12-15. As best understood by the examiner, the claim phrase “wherein the control parameter comprises at least one of an ignition angle parameter and a fuel injection parameter” in lines 14-15 of claim 1 indicates that the “control parameter” includes both the “ignition angle parameter” and the “fuel injection parameter” in the alternative to one of the and the “fuel injection parameter,” as it is unclear whether the “first offset” is intended to apply to both the “ignition angle parameter” and the “fuel injection parameter” (as appears to be claimed) or whether the “first offset” is intended to apply to one of the “ignition angle parameter” and the “fuel injection parameter” (as is shown by at least Fig. 6 of Applicant’s originally-filed drawings).
Claims 12-18 are dependent from claim 10, such that claims 12-18 also include the indefinite subject matter recited by claim 10, such that claims 12-18 are also rejected for at least the same reasons that claim 10 is rejected, as discussed in detail directly above with respect to claim 10.

Claim 13 recites “a reference value of the control parameter” in line 7. Claim 13 is dependent from claim 10 via claim 12, and claim 12 introduces “a reference value […] of the control parameter” in line 3. Specifically, it is unclear whether the “reference value of the control parameter” in line 7 of claim 13 is intended to be the same as or different from the “reference value […] of the control parameter” in line 3 of claim 12. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 7 of claim 13 to instead recite --[[a]] the reference value of the control parameter--.

Claim 14 recites “a start-up state” in line 4. Claim 14 also recites “a start-up state” in line 5. Claim 14 is dependent from claim 10 via claim 12, and claim 12 introduces “a start-up state” in line 5. Firstly, it is unclear whether the “start-up state” in line 4 of claim 14 is intended to be the same as or different from the “start-up state” in line 5 of claim 12. Next, it is unclear whether the “start-up state” in line 5 of claim 14 is intended to be the same as or different from the “start-up state” in line 4 of claim 14 and/or the “start-up state” in line 5 of claim 12. Thus, there appears to be improper antecedent basis for the limitations in the claim. To overcome the rejection, one suggestion is to amend each of line 4 and line 5 of claim 14 to instead recite --[[a]] the start-up state--.
Claim 14 also recites “an offset of the control parameter corresponding to the start-up state” in lines 5-6. Claim 14 is dependent from claim 10 via claim 12, and claim 12 introduces “an offset of the control parameter of the engine in a start-up state” in lines 4-5. Specifically, it is unclear whether the “offset of the control parameter corresponding to the start-up state” in lines 5-6 of claim 14 is intended to be the same as or different from the “offset of the control parameter of the engine in a start-up state” in lines 4-5 of claim 12. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend lines 5-6 of claim 14 to instead recite --[[an]] the offset of the control parameter corresponding to the start-up state--.

Claim 16 recites “a cold engine state” in line 4. Claim 16 also recites “a cold engine state” in line 5. Claim 16 is dependent from claim 10 via claim 12, and claim 12 introduces “a cold engine state” in lines 5-6. Firstly, it is unclear whether the “cold the cold engine state--.
Claim 16 also recites “an offset of the control parameter corresponding to the cold engine state” in line 6. Claim 16 is dependent from claim 10 via claim 12, and claim 12 introduces “an offset of the control parameter of the engine in a cold engine state” in lines 5-6. Specifically, it is unclear whether the “offset of the control parameter corresponding to the cold engine state” in line 6 of claim 16 is intended to be the same as or different from the “offset of the control parameter of the engine in a cold engine state” in lines 5-6 of claim 12. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 6 of claim 16 to instead recite --[[an]] the offset of the control parameter corresponding to the cold engine state--.

Claim 18 recites “wherein the preset drop value ranges from 0-200 revolutions per minute”  in lines 1-2, which appears to indicate that the value of the “preset drop value” is selectable from a range of 0-200 revolutions per minute, such that the scope of the “preset drop value” includes a value of 0 revolutions per minute; however, it is unclear how exactly a “preset drop value” of 0 revolutions per minute would be properly 

Claim 19 recites “The storage medium of claim 11, wherein…” in lines 1-9, such that claim 19 is dependent from claim 11; however, claim 11 is canceled, such that claim 19 is improperly dependent from a cancelled claim. Additionally, none of independent claims 1, 9 and 10 is directed to a “storage medium,” such that it is completely unclear what exactly is intended by inclusion of claim 19 in its entirety.
Claim 20 is dependent from claim 11 via claim 19 and recites “The storage medium of claim 19, wherein…” in lines 1-8; however, claim 11 is canceled, such that claim 20 is improperly dependent from a cancelled claim. Additionally, none of independent claims 1, 9 and 10 is directed to a “storage medium,” such that it is completely unclear what exactly is intended by inclusion of claim 20 in its entirety.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0048817 to Andersson et al. (hereinafter: “Andersson”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Andersson in view of U.S. Patent Application Publication No. 2018/0195443 to Abei et al. (hereinafter: “Abei”).
With respect to claim 1, Andersson teaches an adaptive-adjustment method for engine operation, wherein the method comprises: upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that that the process step “reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” would not be performed as part of the method of claim 1 at times including when the conditional phrase “upon receipt of an adaptive-adjustment instruction” is not satisfied during performing of the method of claim 1 (e.g., when no adaptive-adjustment instruction is received during the performing of the method of claim 1), such that the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” does not necessarily further limit the scope of the method of claim 1 under a broadest reasonable interpretation; nevertheless, for example, as depicted by at least Figs. 4-6 and as discussed by at least ¶ 0005 & 0025-0033, in one iteration of a process portion 300 of an adjustment routine (as started at step 212), an air/fuel mixture provided to an internal combustion engine 10 is adjusted from a relatively leaner pre-enrichment air/fuel ratio to a relatively richer post-enrichment air/fuel ratio including until, for example, a post-enrichment engine speed 2 is less than a pre-enrichment engine speed 1 by a first engine speed difference that is greater than zero (e.g., “preset drop value”), such as when the relatively leaner pre-enrichment air/fuel ratio is at engine peak power output or on a rich side of engine peak power output]; increasing the ratio of air to fuel of the engine by a second preset step until the rotational speed after the increase is less than the rotational speed before the increase, and a rotational speed difference between the rotational speed before the increase and the rotational speed after the increase is greater than the preset drop value [as depicted by at least Figs. 4-6 and as discussed by at least ¶ 0005 & 0025-0033, in another iteration of the process portion 300 of the adjustment routine, the air/fuel mixture provided to the internal combustion engine 10 is adjusted from a relatively richer pre-enleanment air/fuel ratio to a relatively leaner post-enleanment air/fuel ratio including until, for example, a post-enleanment engine speed 2 is less than a pre-enleanment engine speed 1 by a second engine speed difference that is greater than zero, such as when the relatively richer pre-enleanment air/fuel ratio is on a lean side of engine peak power output]; determining a first offset of a control parameter corresponding to an adaptive-adjustment state for the engine according to a reduced ratio of air to fuel and an increased ratio of air to fuel, wherein the control parameter comprises at least one of an ignition angle parameter and a fuel injection parameter [as depicted by at least Figs. 4-6 and as discussed by at least ¶ 0005, 0013 & 0025-0033, a new default air-fuel ratio is determined at step 218, in replacement of an original default air-fuel ratio, in response to the performing of the process portion 300, including in response to enleanment adjustment(s) and enrichment adjustment(s) via the process portion 300, where it is understood that the new default air-fuel ratio is necessarily separated from the original default air-fuel ratio by an offset definable as a “first offset” of a “fuel injection parameter”; because the control parameter comprises an ignition angle parameter, the control parameter comprises a fuel injection parameter, and the control parameter comprises an ignition angle parameter and a fuel injection parameter are recited in the alternative, it is sufficient to address one of the claimed alternatives]; and controlling the engine at a current time according to at least the first offset (as depicted by at least Fig. 4 and as discussed by at least ¶ 0005, 0013, 0030, 0033 & 0036-0037, air-fuel mixture of the internal combustion engine 10 is controlled according the new default air-fuel ratio via control of a charge forming device that is, for example, a fuel injector). 
As discussed in detail above, Andersson is understood to teach each and every limitation of the adaptive adjusting method of claim 1 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” is not a contingent limitation and does necessarily further limit the adaptive adjusting method of claim 1 AND that Andersson does not fully teach the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” and/or in such a case where the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” is not interpreted as a contingent limitation AND Andersson is not interpreted or relied upon to teach the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value,” it is also noted that Abei teaches an analogous adaptive adjusting method (compare at least Figs. 4 & 5 of Abei with at least Figs. 5 & 6 of Andersson), in which enriching air/fuel ratio is, at least at times, performed during an engine speed test instead of enleaning the air/fuel ratio (as discussed by at least ¶ 0044).
Therefore, even if the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” is not interpreted as a contingent limitation AND Andersson is not interpreted or relied upon to teach the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value,” it nevertheless would have been obvious to one having reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value, upon receipt of an adaptive-adjustment instruction, because Abei demonstrates that enrichment control during the engine speed test is merely an alternative to enleanment control during the engine speed test, such that enrichment control is able to be performed in place of enleanment control during the engine speed test at least some of the time. Therefore, it is understood that such a modification, if even necessary, would merely amount to the application of a known technique to a known method (or device) ready for improvement to yield predictable results (e.g., see: MPEP 2143_I_D).

With respect to claim 8, Andersson (alternatively, Andersson modified supra) teaches the adaptive adjusting method for engine operation of claim 1, wherein the preset drop value ranges from 0-200 revolutions per minute (as discussed by at least ¶ 0032 & 0034-0035; see at least MPEP 2131.03). 

With respect to claim 9, Andersson (alternatively, Andersson modified supra) teaches an adaptive-adjustment device (microcontroller 70; apparent from at least Fig. 3 in view of at least Figs. 1 & 2 and in view of at least ¶ 0019-0024) for engine operation, comprising: means for reducing a ratio of air to fuel of an engine by a first preset step upon receipt of an adaptive-adjustment instruction, until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value; means for increasing the ratio of air to fuel of the engine by a second preset step until the rotational speed after the increase is less than the rotational speed before the increase, and a rotational speed difference between the rotational speed before the increase and the rotational speed after the increase is greater than the preset drop value; means for determining a first offset of a control parameter corresponding to an adaptive-adjustment state for the engine according to a reduced ratio of air to fuel and an (as discussed in detail above with respect to claim 1, and apparent from at least Fig. 3 in view of at least Figs. 1 & 2 and in view of at least ¶ 0019-0024). 

With respect to claim 10, Andersson (alternatively, Andersson modified supra) teaches an electronic device (70), comprising a memory (78) and a processor (76), wherein the memory stores a computer program (apparent from at least Figs. 4-6 in view of at least ¶ 0024 & 0037), and the processor is configured to execute the computer program to implement an adaptive-adjustment method for engine operation comprising: upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value; increasing the ratio of air to fuel of the engine by a second preset step until the rotational speed after the increase is less than the rotational speed before the increase, and a rotational speed difference between the rotational speed before the increase and the rotational speed after the increase is greater than the preset drop value; determining a first offset of a control parameter corresponding to an adaptive-adjustment state for the engine according to a reduced ratio of air to fuel and an increased ratio of air to fuel, wherein the control parameter comprises at least one of an ignition angle parameter and a fuel injection parameter; and controlling the engine at a current time according to at least the first offset (as discussed in detail above with respect to claims 1 and 9, and apparent from at least Fig. 3 in view of at least Figs. 1 & 2 and in view of at least ¶ 0019-0024). 

With respect to claim 18, Andersson (alternatively, Andersson modified supra) modified supra] teaches the electronic device of claim 10, wherein the preset drop value ranges from 0-200 revolutions per minute (as discussed in detail above with respect to claim 8). 

Claims 2-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of U.S. Patent Application Publication No. 2013/0054121 to Casoni et al. (hereinafter: “Casoni”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Andersson in view of Abei, and in view of Casoni.
With respect to claim 2, Andersson (alternatively, Andersson modified supra) teaches the method of claim 1, further comprising: obtaining a reference value of the control parameter of the engine in at least one of a start-up state and a cold engine state [as depicted by at least Fig. 4 and as discussed by at least ¶ 0005 & 0025-0037, the original default air-fuel ratio (e.g., “reference value”) is determined at the start of process 200 at times including when a total engine running time since engine start is below a specified limit (i.e., “Yes” at step 204) (e.g., “start-up state”), including when the internal combustion engine 10 has not yet warmed up from a cold start (e.g., “cold engine state”)]; wherein the controlling the operation of the engine at the current time according to at least the first offset comprises: combining [as depicted by at least Fig. 4 and as discussed by at least ¶ 0005, 0025, 0030 & 0033-0037, the air-fuel mixture of the internal combustion engine 10 is controlled according the new default air-fuel ratio (e.g., “final value of the control parameter”), which is necessarily a combination of the original default air-fuel ratio and the “first offset”]. 
Andersson appears to lack a clear teaching as to whether the method includes obtaining a second offset of the control parameter of the engine; wherein the second offset comprises at least one of an offset of the control parameter of the engine in a start-up state and an offset of the control parameter of the engine in a cold engine state (because an offset of the control parameter of the engine in a start-up state and an offset of the control parameter of the engine in a cold engine state are recited in the alternative, it is sufficient to address one of the claimed alternatives). Therefore, Andersson also appears to lack a clear teaching as to whether the controlling the operation of the engine at the current time according to at least the first offset comprises: combining the reference value, the first offset and the second offset into a final value of the control parameter.
Casoni teaches obtaining a reference value of a fuel injection parameter, at times including in a start-up state (including when the start-up state is also a cold engine state), under a rotational speed of an engine and a temperature of the engine by looking up the reference value at a current time in a table, definable as a first table, which comprises correspondence information among the rotational speed of the engine, the [for example, as discussed by at least ¶ 0026 & 0043-0044, fuel injection duration (e.g., “reference value”) is looked up based on an engine speed (via an engine speed sensor), an engine temperature (via an engine temperature sensor), and a number of engine revolutions (via the engine speed sensor) using a calibration table (e.g., “first table”) relating the engine temperature, the number of engine revolutions, and the fuel injection duration (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value”), including during initial warm-up of a cold engine at which time air/fuel mixture is controlled to be richer than normal to facilitate warming up of the engine]; obtaining an offset, definable as a second offset, of the fuel injection parameter corresponding to the start-up state (including when the start-up state is also the cold engine state) under the rotational speed of the engine and the temperature of the engine by looking up the second offset in a table, definable as a second table or a third table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset corresponding to the start-up state (including when the start-up state is also the cold engine state) [as discussed by at least ¶ 0026 & 0044, during engine cranking and the very initial engine operating time period, an enrichment value (e.g., “second offset”) of fuel injector operation is determined based on the engine temperature (via the engine temperature sensor) and a number of engine revolutions (via the engine speed sensor) from calibration enrichment planes (e.g., “second table” or “third table”) relating the engine temperature, the enrichment value, and the number of engine revolutions detected using the engine speed sensor (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset”), including for a relatively short number of engine revolutions during the initial warm-up of the cold engine at which time air/fuel mixture is controlled to be richer than normal to aid starting and initial running of the engine by wetting an intake manifold wall more quickly]; and combining the second offset with the reference value into a final value of the fuel injection parameter for controlling operation of the engine at a current time (as discussed by at least ¶ 0043-0044). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Andersson with the teachings of Casoni to further include obtaining an offset of a fuel injection parameter, definable as a second offset, in a start-up state that is also a cold engine state, and combining the second offset with the reference value and the first offset into the final value of the fuel injection parameter to beneficially facilitate warming up of the cold engine during the initial warm-up of a cold engine via enrichment correction.

With respect to claim 3, Andersson modified supra teaches the method of claim 2, wherein the obtaining the reference value of the control parameter of the engine comprises: obtaining a rotational speed and a temperature of the engine at the current time; and looking up the reference value of the control parameter under the rotational speed and the temperature at the current time (as discussed by at least ¶ 0025 of Andersson); however, Andersson appears to lack a clear teaching as to whether the 
Casoni teaches obtaining a reference value of a fuel injection parameter, at times including in a start-up state (including when the start-up state is also a cold engine state), under a rotational speed of an engine and a temperature of the engine by looking up the reference value at a current time in a table, definable as a first table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value [for example, as discussed by at least ¶ 0026 & 0043-0044, fuel injection duration (e.g., “reference value”) is looked up based on an engine speed (via an engine speed sensor), an engine temperature (via an engine temperature sensor), and a number of engine revolutions (via the engine speed sensor) using a calibration table (e.g., “first table”) relating the engine temperature, the number of engine revolutions, and the fuel injection duration (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value”), including during initial warm-up of a cold engine at which time air/fuel mixture is controlled to be richer than normal to facilitate warming up of the engine]; obtaining an offset, definable as a second offset, of the fuel injection parameter corresponding to the start-up state (including when the start-up state is also the cold [as discussed by at least ¶ 0026 & 0044, during engine cranking and the very initial engine operating time period, an enrichment value (e.g., “second offset”) of fuel injector operation is determined based on the engine temperature (via the engine temperature sensor) and a number of engine revolutions (via the engine speed sensor) from calibration enrichment planes (e.g., “second table” or “third table”) relating the engine temperature, the enrichment value, and the number of engine revolutions detected using the engine speed sensor (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset”), including for a relatively short number of engine revolutions during the initial warm-up of the cold engine at which time air/fuel mixture is controlled to be richer than normal to aid starting and initial running of the engine by wetting an intake manifold wall more quickly]; and combining the second offset with the reference value into a final value of the fuel injection parameter for controlling operation of the engine at a current time (as discussed by at least ¶ 0043-0044). 
It also would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Andersson with the teachings of Casoni to further include looking up the reference value of the control parameter under 

With respect to claim 4, Andersson modified supra teaches the method of claim 2, wherein the obtaining the second offset of the control parameter of the engine comprises: obtaining a rotational speed and a temperature of the engine at the current time (as discussed by at least ¶ 0025 of Andersson); and detecting whether the engine is in a start-up state at the current time (as discussed in detail above with respect to at least claim 2); however, Andersson appears to lack a clear teaching as to whether the obtaining the second offset of the control parameter of the engine comprises: when it is detected that the engine is in a start-up state at the current time, looking up an offset of the control parameter corresponding to the start-up state under the rotational speed and the temperature in a second table of preset control parameters, and taking the offset of the control parameter corresponding to the start-up state as the second offset, wherein the second table comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the start-up state. 
Casoni teaches obtaining a reference value of a fuel injection parameter, at times including in a start-up state (including when the start-up state is also a cold engine state), under a rotational speed of an engine and a temperature of the engine by looking [for example, as discussed by at least ¶ 0026 & 0043-0044, fuel injection duration (e.g., “reference value”) is looked up based on an engine speed (via an engine speed sensor), an engine temperature (via an engine temperature sensor), and a number of engine revolutions (via the engine speed sensor) using a calibration table (e.g., “first table”) relating the engine temperature, the number of engine revolutions, and the fuel injection duration (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value”), including during initial warm-up of a cold engine at which time air/fuel mixture is controlled to be richer than normal to facilitate warming up of the engine]; obtaining an offset, definable as a second offset, of the fuel injection parameter corresponding to the start-up state (including when the start-up state is also the cold engine state) under the rotational speed of the engine and the temperature of the engine by looking up the second offset in a table, definable as a second table or a third table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset corresponding to the start-up state (including when the start-up state is also the cold engine state) [as discussed by at least ¶ 0026 & 0044, during engine cranking and the very initial engine operating time period, an enrichment value (e.g., “second offset”) of fuel injector operation is determined based on the engine temperature (via the engine temperature sensor) and a number of engine revolutions (via the engine speed sensor) from calibration enrichment planes (e.g., “second table” or “third table”) relating the engine temperature, the enrichment value, and the number of engine revolutions detected using the engine speed sensor (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset”), including for a relatively short number of engine revolutions during the initial warm-up of the cold engine at which time air/fuel mixture is controlled to be richer than normal to aid starting and initial running of the engine by wetting an intake manifold wall more quickly]; and combining the second offset with the reference value into a final value of the fuel injection parameter for controlling operation of the engine at a current time (as discussed by at least ¶ 0043-0044). 
It also would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Andersson with the teachings of Casoni to further include looking up the second offset of the control parameter corresponding to the start-up state under the rotational speed and the temperature in a second table of preset control parameters when it is detected that the engine is in a start-up state at the current time, wherein the second table comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the start-up state, to beneficially aid starting and initial running of the cold engine by wetting an intake manifold wall more quickly for a relatively short number of engine revolutions during the initial warm-up of the cold engine via additional enrichment correction.

With respect to claim 5, Andersson modified supra teaches the method of claim 4, wherein the detecting whether the engine is in a start-up state at the current time comprises: detecting a first number of revolutions from a start of the engine to the current time; judging whether the first number of revolutions is less than a first preset number of revolutions, wherein the first preset number of revolutions represents the number of revolutions required for the engine from the start of the engine to an exit from the start-up state; and when the first number of revolutions is less than the first preset number of revolutions, determining that the engine is in the start-up state at the current time (as depicted by at least Fig. 4 and as discussed by at least ¶ 0025 & 0034-0035 of Andersson). 

With respect to claim 6, Andersson modified supra teaches the method of claim 2, wherein the obtaining the second offset of the control parameter of the engine comprises: obtaining a rotational speed and a temperature of the engine at the current time (as discussed by at least ¶ 0025 of Andersson); detecting whether the engine is in a cold engine state at the current time (as discussed in detail above with respect to at least claim 2); however, Andersson appears to lack a clear teaching as to whether the obtaining the second offset of the control parameter of the engine comprises: when it is detected that the engine is in a cold engine state at the current time, looking up an offset of the control parameter corresponding to the cold engine state under the rotational speed and the temperature in a third table of preset control parameter, and taking the offset of the control parameter corresponding to the cold engine state as the second offset, wherein the third table of preset control parameters 
Casoni teaches obtaining a reference value of a fuel injection parameter, at times including in a start-up state (including when the start-up state is also a cold engine state), under a rotational speed of an engine and a temperature of the engine by looking up the reference value at a current time in a table, definable as a first table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value [for example, as discussed by at least ¶ 0026 & 0043-0044, fuel injection duration (e.g., “reference value”) is looked up based on an engine speed (via an engine speed sensor), an engine temperature (via an engine temperature sensor), and a number of engine revolutions (via the engine speed sensor) using a calibration table (e.g., “first table”) relating the engine temperature, the number of engine revolutions, and the fuel injection duration (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value”), including during initial warm-up of a cold engine at which time air/fuel mixture is controlled to be richer than normal to facilitate warming up of the engine]; obtaining an offset, definable as a second offset, of the fuel injection parameter corresponding to the start-up state (including when the start-up state is also the cold engine state) under the rotational speed of the engine and the temperature of the engine by looking up the second offset in a table, definable as a second table or a third table, which comprises correspondence information among the rotational speed of the [as discussed by at least ¶ 0026 & 0044, during engine cranking and the very initial engine operating time period, an enrichment value (e.g., “second offset”) of fuel injector operation is determined based on the engine temperature (via the engine temperature sensor) and a number of engine revolutions (via the engine speed sensor) from calibration enrichment planes (e.g., “second table” or “third table”) relating the engine temperature, the enrichment value, and the number of engine revolutions detected using the engine speed sensor (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset”), including for a relatively short number of engine revolutions during the initial warm-up of the cold engine at which time air/fuel mixture is controlled to be richer than normal to aid starting and initial running of the engine by wetting an intake manifold wall more quickly]; and combining the second offset with the reference value into a final value of the fuel injection parameter for controlling operation of the engine at a current time (as discussed by at least ¶ 0043-0044). 
It also would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Andersson with the teachings of Casoni to further include looking up the second offset of the control parameter corresponding to the cold engine state under the rotational speed and the temperature in a third table of preset control parameter when it is detected that the engine is in a cold engine state at the current time, wherein the third table of preset control 
 
With respect to claim 7, Andersson modified supra teaches the method of claim 6, wherein the detecting whether the engine is in a cold engine state at the current time comprises: determining a second preset number of revolutions corresponding to the temperature, wherein the second preset number of revolutions represents the number of revolutions required for the engine at the temperature from the start of the engine to the exit from the cold engine state; detecting a first number of revolutions from the start of the engine to the current time; and when the first number of revolutions is less than the second preset number of revolutions, determining that the engine is in the cold engine state at the current time (as depicted by at least Fig. 4 and as discussed by at least ¶ 0025 & 0034-0035 of Andersson). 

With respect to claim 12, Andersson modified supra teaches the electronic device of claim 10, wherein the adaptive-adjustment method for engine operation further comprises: obtaining a reference value and a second offset of the control parameter of the engine; wherein the second offset comprises at least one of an offset of the control parameter of the engine in a start-up state and an offset of the control parameter of the (as discussed in detail above with respect to claim 2). 

With respect to claim 13, Andersson modified supra teaches the electronic device of claim 12, wherein the adaptive-adjustment method for engine operation further comprises: obtaining a rotational speed and a temperature of the engine at the current time; obtaining a first table of preset control parameters, wherein the first table comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value of the control parameter of the engine; and looking up a reference value of the control parameter under the rotational speed and the temperature at the current time in the first table (as discussed in detail above with respect to claim 3). 

With respect to claim 14, Andersson modified supra teaches the electronic device of claim 12, wherein the adaptive-adjustment method for engine operation further comprises: obtaining a rotational speed and a temperature of the engine at the current time; detecting whether the engine is in a start-up state at the current time; and when it is detected that the engine is in a start-up state at the current time, looking up an offset of the control parameter corresponding to the start-up state under the rotational speed (as discussed in detail above with respect to claim 4). 

With respect to claim 15, Andersson modified supra teaches the electronic device of claim 14, wherein the adaptive-adjustment method for engine operation further comprises: detecting a first number of revolutions from the start of the engine to the current time; judging whether the first number of revolutions is less than a first preset number of revolutions, wherein the first preset number of revolutions represents the number of revolutions required for the engine from the start of the engine to the exit from the start-up state; and when the first number of revolutions is less than the first preset number of revolutions, determining that the engine is in the start-up state at the current time (as discussed in detail above with respect to claim 5). 

With respect to claim 16, Andersson modified supra teaches the electronic device of claim 12, wherein the adaptive-adjustment method for engine operation further comprises: obtaining a rotational speed and a temperature of the engine at the current time; detecting whether the engine is in a cold engine state at the current time; and when it is detected that the engine is in a cold engine state at the current time, looking up an offset of the control parameter corresponding to the cold engine state under the (as discussed in detail above with respect to claim 6). 

With respect to claim 17, Andersson modified supra teaches the electronic device of claim 16, wherein the adaptive-adjustment method for engine operation further comprises: determining a second preset number of revolutions corresponding to the temperature, wherein the second preset number of revolutions represents the number of revolutions required for the engine at the temperature from the start of the engine to the exit from the cold engine state; detecting a first number of revolutions from the start of the engine to the current time; and when the first number of revolutions is less than the second preset number of revolutions, determining that the engine is in the cold engine state at the current time (as discussed in detail above with respect to claim 7). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747